      Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 1 of 61




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF NEW YORK

                                     §
JLM COUTURE, INC.                    §
                                     §
             Plaintiff,              §
                                     §      Civil Action No. 1:20-cv-10575
vs.                                  §
                                     §
HAYLEY PAIGE GUTMAN.                 §
                                     §
             Defendant.              §
                                     §

               DECLARATION OF HAYLEY PAIGE GUTMAN
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 2 of 61




      1.     My name is Hayley Paige Gutman. In accordance with 28 U.S.C. 1746,

I hereby declare under the penalty of perjury that the following is true and correct to

the best of my knowledge, information, and belief:

I.    BACKGROUND

      A.     Education and Employment Prior to JLM

      2.     I graduated from Cornell University in 2007 with a Bachelor of Science

in fiber science and apparel design.

      3.     In 2007, I worked for approximately six months for Jill Stuart as a

sample room coordinator and assistant designer.

      4.     From approximately December 2007 until July 2011, I worked for

Priscilla of Boston as an associate designer for the Melissa Sweet Bridal and Priscilla

of Boston Bridesmaids Collections. In February 2011, I took over as the lead designer

of Priscilla of Boston’s Marchesa Eterna Collection, which required traveling and

working in Asia. During my time with Priscilla of Boston I became well versed in

bridal design, fabric development, embroidery design, supply chain management, and

domestic and international design processes from development through production.

      5.     From June 2007 to April 2011, I also worked as a freelance styling

assistant to Julie Weiss and producer Megan Gutman. As a freelance stylist, I worked

with high-profile individuals including celebrities Pharrell Williams, Ke$ha, and

Teyana Taylor.

      6.     In 2009, I started a fashion and inspiration blog called “The Wedding

Wardrobist,” where I shared images, thoughtful captions, and general inspiration

related to creative wedding ideas.

                                       2
        Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 3 of 61




         7.      In January 2011, my colleague Brittany Haas and I started a bridal

company called Something Borrowed. Something Borrowed was a revolutionary

business model in the bridal industry directed towards bridal gown and accessory

rental. I exited my portion of the business on really good terms with my friend and

partner who still owns it till this day under Happily Ever Borrowed LLC.

II.      MY PERSONAL SOCIAL MEDIA ACCOUNTS

         8.      I was an early adopter of social media. On April 13, 2004 while at Cornell

University, I opened a personal Facebook account under my personal name “Hayley

Paige” and using the URL “misshayleypaige.” “Miss Hayley Paige” is a term of

endearment my mother has used for me since my earliest memories.

         9.      Since 2004, I have opened several other Personal Accounts (“Personal

Accounts”), many of which are listed below:

    Type            Date Created             User Name/Link


    Facebook        April 13, 2004           Hayley Paige
                                             www.facebook.com/misshayleypaige
    Twitter         March 2009               @misshayleypaige
                                             https://twitter.com/misshayleypaige
    LinkedIn 1      April 2, 2010            Hayley Paige
                                             https://www.linkedin.com/in/misshayleypaige/
    Pinterest       November 3, 2011         Miss Hayley Paige
                                             https://www.pinterest.com/misshayleypaige/
    Instagram       April 6, 2012            @misshayleypaige
                                             https://www.instagram.com/misshayleypaige/




1     In response to the December 16, 2020 TRO, I have temporarily changed my name on my
      LinkedIn and Spotify Accounts to “Conrad Louis’s Fiancé.”

                                             3
        Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 4 of 61




    Type             Date Created             User Name/Link


    SnapChat         September 2015           @misshayleypaige


    Spotify1         February 2017            Miss Hayley Paige


    TikTok           November 2019            Miss Hayley Paige
                                              https://www.tiktok.com/@misshayleypaige

         10.     I opened each of my Personal Accounts on my own accord and for my

own personal reasons. 2

         A.      I Exclusively Control My Personal Accounts

                                   My Personal Instagram

         11.     I recognized the growing power of social media and, at the

recommendation of my good friend Cassidy Willingham, I opened my Personal

Instagram in April 2012 with the handle @misshayleypaige. I opened my Personal

Instagram as a “personal” account. 3

         12.     The first three posts I made on my Personal Instagram were: (1) a photo

that I took of the New York Skyline, (2) a photo I took of bridal belts that I made

while working at Priscilla of Boston, and (3) my favorite quote from Steve Jobs.




2     In addition to my Personal Instagram, I did open another personal Instagram account dedicated
      to my dog Winnie (@misswinniepaige). I also jointly run an Instagram account with my fiancé,
      Conrad Lewis Clevlen, which is dedicated to our All That Glitters podcast
      (@allthatglittersonthegram). These were never intended to be my primary personal accounts. I
      also preemptively created an Instagram handle to possibly use after I get married
      (@mrshayleyclevlen), but I have not used this account and it has less than 100 followers.
3     In August 2018, I temporarily switched my Personal Instagram to a “business account” as an
      experiment related to the number of direct messages (“DMs”) I was receiving. This was
      unsuccessful and made my Personal Instagram look too “business” and I changed the status back
      to a “personal” account a few months later.

                                              4
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 5 of 61




Exhibit 1 at 1.

      13.    The fourth, fifth, and sixth posts that I made to my Personal Instagram

were: (1) a photo of my apartment living room, (2) a picture of my best friend, and (3)

a photograph that my mom took of me in my work showroom when she came to visit

me in New York.




Exhibit 1 at 2.

                                       5
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 6 of 61




      14.    The content I have posted since creating my Personal Instagram has

reflected my life, my family, my adventures, and my work. I share some of my most

personal life experiences on my Personal Instagram, and also include posts about my

childhood and family. Several representative examples are shown below:




Exhibit 2 at 21.




                                     6
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 7 of 61




Exhibit 2 at 23.

      15.    I regularly post about my Dog, Winnie:




Exhibit 2 at 10, 15.

                                     7
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 8 of 61




      16.    Over the last two and a half years, I also participated in and posted

many “bake-off” challenges with my fiancé. These “bake-offs” are videos of my fiancé

and I cooking in our home kitchen. I’ve included some screen captures from these

videos below:




Exhibit 3.



                                      8
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 9 of 61




      17.    My Instagram posts over the years span all of my interests and

activities, including my vacations.




Exhibit 2 at 26.

      18.    My posts on my Personal Accounts come directly from me and my heart.

It is important to remember that Instagram is not simply about sharing videos and

photographs. I also share my written thoughts and feelings with my friends, family,

and followers. For example, in a post for Thanksgiving 2019, I wrote:

      Lately I’ve been scrollin’ slower and spendin’ more time appreciating
      people’s captions than just their content. I’ve noticed more honest, heart-
      full, and purposeful posts, and it feels like a safer place to contribute
      bonafide realness as opposed to highlight “reel”ness.

      For me, Instagram has been a place to share my creativity and sparkle,
      but it’s also been a place to share a wee little bit of my life and thoughtful
      moments. I’m continually energized by the reciprocation of light, love,
      and support from this rather enchanting (and ever-changing)
      community. I’m grateful to be seen as a designer and a person in this
      space.


                                        9
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 10 of 61




      I know there are inevitable times where that comparison fatigue creeps
      in for any of us, but more often that not, this platform feels like a
      community for warm engagement and inspiration. I try to focus on
      hearing the heartbeats behind the comments and direct messages, and
      I just want to express my acknowledgment/purpose in being as
      authentic as possible on the other end.

      Gratitude allows you to continually fall in the love with the life you have
      and the people in it. Cheers to the people in my life and the ones I don’t
      even know personally but still feel connected to � I hope however you
      spend your Thanksgiving, you feel a little extra love and joy 🦃🦃🦃🦃🦃🦃
      #attitudeofgratitude #happythanksgiving #instagram.




Exhibit 2 at 19.

      19.    I am so thankful for my parents and the super-heroes they are. I also

regularly post in support and admiration of them and all they do for our family.




                                      10
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 11 of 61




Exhibit 2 at 6, 7, 11, 15.



                                  11
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 12 of 61




       20.    I also received thousands of direct messages (“DMs”) from my followers.

Because of the personal nature of my posts, many of the direct messages I received

where also highly personal. An example is below:




Exhibit 2 at 26.

       21.    In addition to the posts above, I have gathered a sampling of about 300

posts over the years that reflect the various types of content I regularly and

continuously posted to my Personal Instagram since 2012. See Exhibit 1; see also

Exhibit 8.

       22.    As a wedding dress designer, I gained a lot of inspiration from the bridal

industry. Indeed, I spend a good part of the last decade immersed in the bridal world.

It should come as no surprise that my Personal Instagram reflects this inspiration,

as it was a reflection of my life.

       23.    I’ve also posted about products and brands that I like. I have posted

Alexander McQueen handbags, Caymus Wine, Smart Water, Nike, and Ritz cracker

products, among other things, on my Personal Instagram since 2012.


                                       12
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 13 of 61




Exhibit 1 at 13-14.

      24.    Instagram often verifies certain accounts of public figures, celebrities,

and brands to indicate their authenticity. In January 2017, Instagram verified my

Personal Instagram as a “public figure,” which is a category reserved for individuals.

                                      13
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 14 of 61




I personally undertook the process with Instagram to get my Personal Instagram

verified.




Exhibit 4 (Images dated July 31, 2019 and Nov. 27, 2018).

       25.      I have invested an extraordinary amount of time in creating unique,

personalized content, including for my captions. Approximately 95% of my Personal

Instagram content (both feed posts and IG story contents) is either taken/created by

me personally or owned by someone other than JLM. I have also posted and drafted

unique captions for nearly all feed posts on my Personal Instagram—all 5,859 posts

prior to December 16, 2020. Some of my highest performing content in metrics have

been from thoughtful and more vulnerable captions, including on mental health

awareness day. For example, the posts below received about 30,000 and 63,000 likes,

respectively.




                                       14
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 15 of 61




Exhibit 2 at 24-25.




Exhibit at 16.

      26.    I have made a deep commitment to my Personal Accounts and followers,

which I have devoted countless hours and late nights to, in addition to my day job as

                                      15
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 16 of 61




a wedding designer. This commitment to content creation and engagement has been

one of the biggest contributors to the growth of my Personal Instagram over the last

eight years. On average, I answer anywhere from 150-200 direct messages per day—

approximately 170,000 over the eight years since starting my Personal Instagram.

While I have occasionally had help responding to direct messages, I have personally

responded to the overwhelming majority of them.

      27.    People often “tag” my Instagram Account in their posts. I like and

comment on nearly every photo that my account is tagged in (around 150 images a

day). I make an extra effort to regularly respond via voice message to many of my

brides and fans to ensure that they know it is me—Hayley Paige—responding and

not an automated business response.

      28.    More than half of my direct messages are personally related to me and

my lifestyle. Some of my most asked questions relate to how I became a designer,

styling tips, recovering from my divorce, finding love again, and my workout routines.

I am also an advocate of responding to comments within my Personal Instagram

posts, or at a minimum “hearting” comments.




                                      16
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 17 of 61




Exhibit 6.

      29.    The content posted on my Personal Instagram generally falls into four

categories: Feed Posts, Stories, Highlights, and Reels. The vast majority of my Feed

Posts, Stories, Highlights, and Reels are personal content. Even when I post about

my work (which is a big part of who I am), that is still a personal post. My feed posts

are generally described above and consisted of about 75% non-bridal or uniquely

creative content. On average, I posted around 220 Stories a month with

approximately 60% being non-bridal related. There are currently twenty-three

Highlights on my Personal Instagram profile page, ten of which are non-bridal. I also

created twenty-seven Reels, eleven of which are of me or are videos filmed by me.

      30.    Over the last eight years, my Personal Instagram has grown organically

with my largest growth spikes coming from sharing my most personal moments. For

                                      17
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 18 of 61




example, my Personal Instagram’s largest growth spike came after publicly sharing

my wedding in July 2015, after which I reached 100,000 followers in September 15,

2015. By March 10, 2016 my Personal Instagram had grown to over 230,000 followers

after my wedding had aired on an episode of Say Yes to the Dress. The most “liked”

posts on my Personal Instagram were my personal content, with the highest “likes”

going to my 2019 engagement photos, which had 65,000 and 162,000 “likes”

respectively. My personal photos often received upwards of four or five times more

likes than any of my bridal-related photos. My top engagement posts are below:




Exhibit 2 at 16.

      31.    My non-bridal posts—for example, a photo of me in snowboard gear on

vacation—are some of the most popular posts on my Personal Instagram. These posts

often receive from 60,000 to over 100,000 likes each and are the foundation of what




                                     18
    Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 19 of 61




makes my Personal Instagram so successful. An example of my Stories with the

highest number of impressions are shown below:




Exhibit 7.

      32.    I also gained substantial growth from cross-promotion and tagging from

celebrities and influential people I know including Kaitlyn Bristowe, Lauren

Luyendyk, Chris Pratt, Sabrina Bryan, and Jay Glazer—personal friends of mine. In

early 2017, my Personal Instagram reached over one million followers. Shortly

thereafter, I posted a video of me and my fiancé, which was my most-viewed video

with over 413,000 views.




                                     19
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 20 of 61




Exhibit 2 at 21.

      33.    Because I share a lot of the very personal aspects of my life on my

Personal Instagram, there are also some painful moments that I have shared with

my followers. Over the last eight years, I regularly deleted and/or archived some of

the posts that used to bring joy but now bring pain, including over 100 photos of my

first wedding.

                              My Pinterest Account

      34.    I started my Pinterest Account on November 3, 2011, under the name

“Miss Hayley Paige.” Like my Personal Instagram, the Pinterest was started by me

for my own solely personal reasons. No one ever asked or otherwise instructed me to


                                     20
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 21 of 61




open my Pinterest Account. I regularly “pinned” images that inspired all aspects of

my life, including travel, architecture, color, design, food, and, of course, bridal

design. For example, below are exemplary screen captures from my personal

Pinterest page.




Exhibit 9 at 3, 6.


                                     21
    Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 22 of 61




                                My Tik Tok Account

      35.     I started my TikTok Account in November 2019, under the name

@misshayleypaige. The TikTok was started by me for my own solely personal reasons.

No one ever asked or otherwise instructed me to open my TikTok Account.

      36.     My TikTok Account also reflects a very fun and personal side of my life.

A large amount of my TikTok Account content related to various parts of my life,

including my dog, my fiancé, snowboarding, working out, dancing and redecorating

my apartment. The first video I posted on my TikTok Account was of me dressed as

Shania Twain for Halloween dancing with my dog. Below are some screen captures

of the content posted on my TikTok Account.




Exhibit 10.


                                      22
       Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 23 of 61




III.    MY EMPLOYMENT WITH JLM

        A.    Background with JLM

        37.   As a 25-year-old, on or about May 12, 2011, I met with Joe Murphy, the

CEO of JLM, for the first time to discuss my potential employment with JLM. As part

of the interview process, Mr. Murphy gave me a test project that included putting

concept sketches together. Mr. Murphy was extremely impressed with my

presentation that included a business model for my concept, including a thorough

explanation of development through production, branding ideas, and suggested retail

cost. JLM moved forward with employing me as a lead bridal designer and requesting

that my name be the title of the bridal collection.

        38.   I disagree with the statements in Paragraph 5 of Mr. Murphy’s

declaration. While I agree that Mr. Murphy and JLM provided me an opportunity

that I am grateful for, I also brought my own value and experience to the table,

including the fact that I brought in Gladys Cordova, who is now JLM’s lead pattern

maker.

        39.   On July 13, 2011, I signed an Employment Agreement with JLM (“2011

Agreement”), which is attached hereto as Exhibit 11.

        40.   Pursuant to the 2011 Agreement, JLM employed me as “a designer of

brides, bridesmaids, evening wear and related apparel to be manufactured and sold

by [JLM].” Exhibit 11 at 1.

        41.   On August 1, 2011, I began my employment with JLM as a head

designer for the Blush by Jim Hjelm collection. In the 2011 Agreement, I agreed to

allow JLM to use my name in connection with bridal dresses and accessories that I

                                       23
        Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 24 of 61




created. Exhibit 11 at 7 (emphasis added). I launched a collection in my name in

October 2011.

         42.       During my employment with JLM, I served as the head designer for the

following collections:

               •   Hayley Paige (bridal collection)

               •   Blush by Hayley Paige (bridal collection)

               •   Hayley Paige Occasions (bridesmaids collection)

               •   La Petite Hayley Paige (flower girl collection)

               •   Hayley Paige Plus Size initiative (a style and size extension to both the

                   Hayley Paige and Blush by Hayley Paige bridal collections)

               •   Hayley Paige x BHLDN (capsule bridal and cocktail collection)

               •   Kleinfeld Exclusive Collection (micro collection of high end gowns)

               •   Hayley Paige veils

               •   Hayley Paige Red Carpet

               •   Jim Hjelm by Hayley Paige

               •   PopUpPaige.com (website site that sells my hand signed sketches)

               •   Hayley Paige Athleisure Collection

               •   Hayley Paige for Hearts on Fire

         43.       My duties as a JLM employee included designing “brides and

bridesmaid dresses” and “designing evening wear and related apparel for the

Company.” In addition to my direct designer duties, my 2011 Agreement also stated

that:



                                            24
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 25 of 61




      “[I] shall perform such other duties and services commensurate with
      [my] position as a designer for the Company, as may be assigned to [me]
      by an officer of the Company, including, but not limited to, traveling to
      trunk shows, traveling to China or elsewhere abroad to assist in or
      supervise manufacturing of the Products, assisting with advertising
      programs, and designing bridal, bridesmaids, evening wear and related
      apparel to be solder under the Jim Hjelm or JLM Couture label.”

Exhibit 11 at 2.

      44.    On August 1, 2014, I executed a supplemental employment agreement

with JLM (“2014 Amendment”), which is attached hereto as Exhibit 12. The 2014

Amendment largely mirrored the 2011 Agreement, except for providing me additional

compensation for the substantial increase in sales and large number of additional

design projects and responsibility I had taken on since entering into the 2011

Agreement, which included logo design for JLM Couture and head designer for Jim

Hjelm Occasions (which later became Hayley Paige Occasions).

      45.    During my employment as a designer with JLM, I regularly participated

in assisting with the advertising activities typical of a wedding dress designer. For

example, I designed and directed the execution of Lookbook and ad campaign images

for each of my collections; creatively directed bi-annual runway shows for my

collections; consistently attended between ten to twenty trunk shows each year in

person; and participated in countless interviews

      46.    I am not, and never have been, in breach of any of my employment duties

and I find such a contention extremely offensive given my long-time and dedicated

commitment to promoting JLM and its products.




                                      25
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 26 of 61




      B.     JLM’s 2019 Proposed Agreement

      47.    On or around February 12, 2019, I received a letter from JLM electing

to extend my 2014 Agreement for three years to August 1, 2022 (“2019 Extension”).

Exhibit 13. Following the 2019 Extension, Mr. Murphy and I engaged in discussions

relating to the negotiation of a new, less one-sided employment agreement. Since my

2014 Amendment, I had taken on multiple product lines including by not limited to:

Hayley Paige Occasions, Hayley Paige Red Carpet, La Petite Hayley Paige, Hayley

Paige Plus Size initiative, Hayley Paige Athleisure Collection, Hayley Paige Veils,

Hayley Paige products for popuppaige.com ecommerce site, Hayley Paige for Hearts

on Fire jewelry collection, Hayley Paige x BHLDN capsule collection, and Kleinfeld

Exclusive collection featured for Say Yes to the Dress. I was initially optimistic that

I could negotiate a fairer agreement with JLM. However, Mr. Murphy continued to

aggressively press me to accept even more responsibilities and surrender even more

of my personal and creative rights.

      48.    For example, on or about July 2019, Mr. Murphy sent me a proposed

employment agreement (“2019 Proposal”). Exhibit 14. The 2019 Proposal focused

largely around JLM requiring me to take on even more duties and responsibilities,

including outside of bridal, even though I already had an extremely full plate. The

2019 Proposal sought to expand my duties and JLM’s license far beyond my 2011

Agreement and 2014 Amendment.

      49.    The 2019 Proposal was also inconsistent with our discussions leading up

to the proposal, in that it would allow JLM to control more of my business endeavors

well outside the specialty of bridal business manufacturing.

                                      26
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 27 of 61




      50.    In addition, the 2019 Proposal, for the first time, included a list of

promotional and marketing responsibilities beyond the scope of my 2011 Agreement

and 2014 Amendment. For example, the 2019 Proposal stated that my “Additional

Duties include, but are not limited to, appearances as a personality on television,

radio, as a speaker, social media monetized opportunities such as YouTube

advertising, Instagram and any and promotional opportunities not currently known.

. . .” Exhibit 14, § 3(d) (emphasis added). The 2019 Proposal also had additional

language that would have required “participating in, creating and/or promoting

marketing content for the Products.” Exhibit 14, § 2.

      51.    It was clear that JLM wished to impose additional responsibilities on

me relating to Instagram and social media, which were well beyond the scope of my

responsibilities as a wedding dress designer and the terms of my employment with

JLM. Realizing JLM’s and Mr. Murphy’s true motivations, I decided to focus on

amicably separating myself from JLM if we could not reach a reasonable agreement.

      52.    On July 13, 2019, I again reiterating my request for a fairer agreement,

considering the substantial commitment, contribution, involvement, care, and value

that I continued to provide JLM. See Exhibit 15.

      53.    On September 13, 2019, I sent Mr. Murphy an email expressing concern

over our ongoing contract negotiations. Exhibit 16 at 3. I expressed the need for “clear

parameters” in any new agreement and my concern over Mr. Murphy’s 2019 Proposal

not providing “much clarity with what I can pursue and what percentages I am legally

required to give JLM (especially with regards to my persona/Hayley Paige the



                                       27
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 28 of 61




person).” Id. (emphasis added). In this email, I also informed Mr. Murphy that I

would be retaining counsel to assist with the negotiations. Id.

      54.    On September 15, 2019, Mr. Murphy responded and assured me that:

      “As far as [your] personal investment (regarding JLM) it really is
      only related to Hayley Paige wedding gowns and related
      categories. When it comes to other ventures that appear to be
      opportunities outside of what is covered in our agreement, I only want
      to be involved if you want me to be. Of course, I trust these efforts will
      not dilute your attention to our bridal and related business. Regarding
      your persona, I hope you recognize that I immediately saw your
      “specialness” and wanted to make it known to the world at a very early
      stage, and pushed for that to happen fast. In addition, I worked to
      disentangle you from a very dysfunctional production relationship at
      great effort and expense. But rest assured, I do not claim access to
      your persona beyond what I describe above.

Exhibit 16 at 1-2 (emphasis added).

      55.    Mr. Murphy’s statement confirmed my understanding that neither he

nor JLM intended to claim rights to my persona (i.e., use of my name) outside of the

bridal gowns and other JLM bridal-related product lines. It was always my

understanding that JLM’s rights to use “Hayley Paige” are limited, as Mr. Murphy

admitted, “to Hayley Paige wedding gowns and related categories.”

      56.    Over the next several months, my negotiations with Mr. Murphy

remained unsuccessful. On or around May 2020, Mr. Murphy began to escalate his

demands and, despite his prior statements and representations, started claiming

expanded ownership over my persona and my personal Instagram account

@misshayleypaige (my “Personal Instagram”), beyond what was set forth in the 2011

Agreement and 2014 Amendment. This is the first time in the nine years I worked

for JLM that anyone expressed a claim of ownership over my persona or any of my


                                      28
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 29 of 61




Personal Accounts. I understood this to be an overstep from the rights set forth in the

2011 Agreement and 2014 Agreement—neither of which provide JLM limitless rights

to my persona nor even mention social media. Accordingly, on June 3, 2020, I

responded to Mr. Murphy and made it clear that “I cannot accept you or JLM making

a claim to my personal Instagram account and general persona.” Exhibit 17.

      57.    On October 12, 2020—three months after my counsel’s email to JLM—I

received a letter riddled with false claims from JLM’s litigation counsel. Exhibit 18.

In the letter, JLM threatened me with litigation. JLM accused me of breaching the

2011 Agreement and 2014 Amendment, stated that they owned my Personal

Instagram, and that I did not have JLM’s consent to use the handle

“@misshayleypaige”—the handle I have used since 2004. JLM had never objected to

my use of that handle or tried to suggest that I somehow needed JLM’s consent to use

it. JLM also took issue with my posting of third-party products (from Chosen Foods)

on my Personal Instagram page. But, I had been posting third-party products on my

Instagram for nearly a decade without any complaint from JLM.

      58.    On October 24-25, 2020, I attended a bridal trunk show at Kleinfeld

Bridal in New York. I invited Mr. Murphy to meet me at the trunk show to discuss

our ongoing negotiations and current deadlock. Mr. Murphy was condescending,

stating that he was a “father figure” to me, that “I will only be good at bridal,” that “I

need him” to be successful, and he disparaged my fiancé as “bad for business.”

Repeatedly during our conversation, Mr. Murphy stated, “Hayley, I have a lot of

money, ok.” Our conversation also continued the next day, during which I reminded



                                        29
      Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 30 of 61




Mr. Murphy that my Personal Instagram was my personal account that I personally

opened without JLM’s assistance, direction, control, or contractual obligation. At the

end of our meeting, I indicated to Mr. Murphy that I would continue posting and

promoting my work on my Personal Instagram, which I had been doing on my own

accord since I opened the account, so long as Mr. Murphy withdrew the threat of a

lawsuit. Mr. Murphy represented to me that he would not sue me.

       59.   Despite Mr. Murphy’s representations, litigation threats increased. And

for the next six weeks, Mr. Murphy’s counsel ignored emails, texts, and phone calls

requesting that the parties mediate or otherwise attempt to resolve their differences.

       60.   On December 15, 2020, JLM sued me and sought a temporary

restraining order giving JLM control of my Personal Instagram, among other things.

       61.   Due to the hostile nature of my working environment, the constant

threats and legal harassment, and JLM’s various baseless legal claims against me, it

became impossible to continue working at JLM. Therefore, I resigned from JLM on

December 17, 2020.

IV.    JLM’s CLAIMS IN THIS LAWSUIT

       A.    JLM’s Claim to Ownership Over My Personal Accounts

       62.   It is my understanding that JLM claims that it owns my Personal

Instagram, Pinterest, and TikTok accounts. In my opinion, JLM seeks ownership of

these three accounts because they have the greatest number of followers and value.

JLM has made no claim of ownership over my personal Facebook, Twitter, LinkedIn,

Snapchat, or Spotify accounts even though the user name and/or handles are also

“Miss Hayley Paige” or “@misshayleypaige.”

                                      30
    Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 31 of 61




      63.    Prior to the entry of the TRO, I had amassed over 1.1 million followers

on my Personal Instagram because of, what I believe to be, the dedication, care, and

cultivation of relationships that I personally invested in my Personal Instagram. I

have always prioritized being a human first on social media and engaging with people

on personal matters outside of my work with JLM. This is a right that I have

exercised and something that I never believed would be taken away from me. I chose

to use my Personal Instagram, at times, to promote the dresses I designed because I

had my own vested interest in authentically and ethically sharing my work that I

was so passionate about. I was never directed or obligated by JLM to do so. I have

brought tremendous value to the JLM business through my personal efforts, even

outside of my work responsibilities. To now have JLM attempt to exploit the good will

and the community I established by sharing my life and personality thousands of

times with my Instagram followers, by falsely claiming it owns my Personal Account,

is unconscionable.

      64.    Until entry of the TRO, JLM has never had access or the ability to post

to my Personal Instagram or any of my other Personal Accounts without my approval.

Similarly, until entry of the TRO, JLM has never had any control over what content

was posted, the frequency of posting, or who has access to my Personal Instagram or

any of my other Personal Accounts. No one at JLM assigned or instructed me to open

my Personal Instagram or other Personal Accounts and it was not commensurate

with my employment as a designer to do so. I simply created my Personal Accounts




                                      31
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 32 of 61




just like millions of other people have. These have simply been my personal accounts

since their creation.

      65.    JLM employees understood that my Personal Accounts, including my

Personal Instagram were my personal accounts and regularly referred to them as

such. For example, in May 2019, one of JLM’s customer service representatives Jess

Priestley, communicated with a JLM client regarding posting her wedding images to

the JLM business social media pages, which JLM agreed to do. However, when the

customer inquired about having her images posted to my Personal Instagram, the

JLM representative correctly responded that “Hayley’s Instagram is also her own

personal account, I don’t really have any control over what gets posted.”




Exhibit 19 at 1 (emphasis added).

      66.    When inquiring into this customer’s request further, JLM’s PR

representative Brittany Noe stated that “Hayley is super picky about featuring



                                     32
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 33 of 61




brides on her page. I can direct [the bride] to submit to our Real Weddings page of

[the JLM] website.”




Exhibit 19 at 1.

      67.    As another example, in September 2016, JLM’s Public Relations

representative Melissa Deane referred to the account as “Hayley’s Instagram.”




Exhibit 20 at 3.

      68.    It was well understood within and outside of JLM that my Personal

Instagram was my own personal account—not a JLM business account.

      69.    Despite JLM’s lack of control over my Personal Accounts, I did post

bridal-related content to my Personal Instagram and my other Personal Accounts.

However, very little of the content that I posted was JLM-owned. I made these posts

because I wanted to—not because I was instructed to do so. I loved being a bridal

designer and I was personally and financially invested in the success of my brands. I

also wanted to share my designs with brides all over the world, however, I did so at

my own discretion.



                                      33
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 34 of 61




      70.    On a very limited number of occasions, for limited periods of time, and

for limited purposes, I provided a few JLM employees with access to my Personal

Instagram to assist with posting certain content I had approved. I was very busy with

my JLM work duties and it was helpful to have someone assist with posting content

that I had approved, boosting certain posts, and responding to certain direct

messages. JLM and I did this because it was mutually beneficial for me to promote

my work to my followers. But, I always double checked who was accessing the account

and confirmed that I had authorized them to do so. See Exhibit 21 (showing login

attempt notifications). I also regularly changed my passwords to make sure

unauthorized users were not accessing my Personal Instagram. See Exhibit 22

(making light of my odd password because I have to change it so often).

      71.    No one could access my Personal Accounts without my permission. See

Exhibit 23 (requesting my permission to access my Pinterest account); Exhibit 24 at 1

(requesting permission to access “Hayley’s verified account”). If anyone at JLM

wanted me to post something on my account, they would have to ask, and doing so

was always my choice. See Exhibit 25 (Brittany Noe stating, “I don’t know [Hayley’s]

password, so she’d have to take it down, edit and put back up”); see also Exhibit 26.

Simply put, JLM and its employees knew—and know—that my Instagram Account

is “Hayley’s Instagram.” See Exhibit 27 at 3.

      72.    Contrary to Ms. Gryazeva’s (“Lana”) statement, there has never been a

period during my Personal Instagram’s eight-year life that I posted only “wedding

gowns all the time.” Gryazeva Decl. ¶ 13. Similarly, Ms. Noe’s statement that “[w]hen



                                      34
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 35 of 61




I started working at JLM, there were no personal photos of Hayley on the

@misshayleypaige Instagram Account that I recall,” is simply demonstrably false.

Noe Decl. ¶ 10. Here are several examples that are dated prior to February 2017,

when Ms. Noe started at JLM:




Exhibit 2 at 5, 7-8.



                                   35
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 36 of 61




      73.    After having no influence or control over my Personal Instagram posts

for eight years, I understand that JLM recently took issue with four recent influencer

posts that I did for a third-party food brand, Chosen Foods. However, I have regularly

and consistently posted and promoted third-party content on my Personal Instagram,

as discussed above, beginning with the second photo I ever posted of the Priscilla of

Boston bridal belts. JLM never had any right to nor expressed any issue with my

repeated and consistent posting and promotion of third-party content over the life of

my Personal Instagram.

      74.    The JLM employees that I recall authorizing to access my Personal

Instagram—for a limited time and purpose—include: (1) Brittany Noe, JLM’s PR

representative and (2) Lisa Radwinski, JLM’s Sales Associate. It has been over a year

since anyone from or related to JLM has had access to my Personal Instagram.

      75.    From approximately February 2017 to November 2019, I occasionally

provided Ms. Noe access to my Personal Instagram to assist me with responding to

bridal dress-related direct messages from my followers and to post a few pieces of

content that I had pre-approved. This was done for a limited purpose. For example,

Ms. Noe was authorized to post pre-approved content while I was at the Burning Man

festival in 2018 and 2019 without reliable access to WiFi and would not be able to

post myself. JLM did not ask, direct, or otherwise suggest that I needed to provide

Ms. Noe or anyone else at JLM access to my Personal Instagram at any time.

Everything Ms. Noe did with respect to my Personal Instagram was at my direction




                                      36
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 37 of 61




and control. See Exhibit 28 at 2 (Ms. Noe requesting my approval to “like” and

comment on my Personal Instagram).

      76.     On February 27, 2017, I gave Ms. Radwinski access to my Personal

Instagram to assist with some of the bridal dress direct messages and trunk show

correspondence. On August 26, 2019, I changed my Personal Instagram Password

and Ms. Radwinski no longer had access, which JLM never took issue with prior to

suing me. Lana’s suggestion that she or JLM had open access to my Personal Account

and password is inaccurate. See Gryazeva Decl. ¶ 6. As shown below, on August 25,

2020, I directly told Lana via text that “I don’t want anyone in my personal

Instagram” and declined to give her access to my Personal Instagram. I also told Lana

that it might be a good idea for JLM to start a Hayley Paige brand Instagram just for

dresses, future trunk shows, etc.




Exhibit 29.

                                      37
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 38 of 61




      77.     No one at JLM ever instructed me regarding what emails or websites to

list or associate with my Personal Instagram. I regularly included references to

various     websites   on   my   Personal   Instagram,   including   pr@jlmcinc.com,

hayleypaige.com, popuppaige.com, trunk show websites, heartsonfire.com, suggested

Apple Podcasts, my Spotify, Bridal stores, wedding related online editorials, blogs,

TLC’s Say Yes to the Dress, and charities including runwayheroes.com, The Pink

Agenda, ASPCA.com, redcross.com, IFAW.com, among others.

      78.     On various occasions, JLM employees would ask me to post things on

my Personal Instagram and I would decline to do so. On at least one occasion, Mr.

Murphy asked me to post content created by Lana, who was his girlfriend at the time.

I made it clear early on to Mr. Murphy that Lana’s content did not reflect my voice,

direction, authenticity, and quality that I had established for my Personal Instagram.

After this encounter, Mr. Murphy stopped sending me Lana’s videos and content.

      79.     From approximately April 2012 to January 2016, my Personal

Instagram was linked to my Personal Facebook account (https://www.facebook.com/

misshayleypaige/) and content posted on my Personal Instagram would be

simultaneously posted on my Personal Facebook account, and vice versa. On or about

January 2017, I linked my Personal Instagram to the JLM Facebook business page

(https://www.facebook.com/HayleyPaigeBridal) because I was unhappy with JLM’s

Hayley Paige business Facebook’s content and thought more of my personal content

would be helpful for the brand. See Exhibit 30. JLM did not ask or otherwise instruct

me to link my Personal Instagram to JLM’s Hayley Paige business Facebook page.



                                      38
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 39 of 61




On or about October 2019, I re-linked my Personal Instagram to my Personal

Facebook page without any objection from JLM. It is my understanding that JLM has

not made any claim of ownership over my personal Facebook page to which my

Personal Instagram was linked for about six years.

      80.    As shown above, Mr. Murphy’s statement that “[u]ntil very recently, in

furtherance of JLM’s business, and to build the HP Brands, JLM and JLM’s

employees, including Gutman, operated collaboratively to manage and maintain the

JLM HP Social Media Accounts to further JLM’s HP Brand” is true as to the JLM

business social media accounts, but patently false as to my Personal Accounts.

Murphy Decl. ¶ 36. As one example, Lana emailed social media assignments to JLM

employees for an October 2016 JLM press show. Exhibit 31. In the email, Lana

assigned all JLM’s brand social media accounts to JLM employees to update and post

during the press show. Because my Personal Instagram and other Personal Accounts

are not JLM owned, they were not on Lana’s list.

      81.    My Personal Instagram and my other Personal Accounts have always

been my personal accounts since their creation and to the extent that JLM

participated in any way, it was because I approved it. Only once our negotiations over

a new employment agreement reached an impasse did JLM express any claim to

ownership of my Personal Accounts.

      82.    It is also interesting that JLM is also making a claim of ownership over

my TikTok Account that I started over a year ago. JLM doesn’t have any TikTok

accounts for any of its other brands and no one at JLM has ever had access to my



                                      39
    Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 40 of 61




TikTok Account or had any say in what content is posted to the account. And, as noted

above, JLM never instructed me to create my TikTok Account.

      B.     Public Perception of my Personal Instagram

      83.    My Personal Instagram has always been treated and perceived as my

personal account, not a business account. This is evident from the reaction that my

followers had when JLM took over my Personal Instagram after entry of the TRO,

even though JLM never announced that I had resigned from JLM or that I was no

longer in control of my Personal Instagram.

      84.    For example, I received thousands of direct messages from my shocked

followers on my podcast Instagram account (@allthatglittersonthegram), stating that

they knew the @misshayleypaige Instagram was my personal account and instantly

recognized when JLM took over my Personal Instagram and began posting.




                                      40
    Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 41 of 61




Exhibit 32.

      85.     JLM has now turned off the ability for users to comment on my Personal

Instagram posts. However, prior to JLM doing so, my followers also posted thousands

of comments on my Personal Instagram. These comments revealed that my followers

had always perceived and known that my Personal Instagram was a personal account

and that the character of the account had changed after JLM took over. A sample of

comments that I was able to capture before JLM disabled comments, is shown below

and attached as Exhibit 33:




                                      41
Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 42 of 61




                             42
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 43 of 61




Exhibit 33 at 1-3.

      86.    It is clear to me from the comments my Personal Instagram posts that

my followers did not consider my Personal Instagram to be a JLM business account.

My followers instantly recognized when JLM took over and started posting content

that did not match the character of my Personal Instagram account and were furious

to learn that JLM was posting to my Personal Instagram without first notifying my

followers that it was no longer me posting. Just as I have always believed my Personal

Instagram to be my personal account, so did my 1.1 million followers.

      C.     JLM’s Business Social Media Accounts

      87.    I recall that, prior to me joining JLM as a designer, JLM did not have

any Instagram or Pinterest accounts, and only had a Facebook account. Sometime

after I joined JLM in 2012, JLM created and maintained numerous business-related

social media accounts. These included Hayley Paige brand-related accounts as well




                                      43
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 44 of 61




as other JLM-related brand and business accounts. JLM’s Hayley Paige brand

Instagram accounts (“JLM-HP Brand Instagram Accounts”) include:

            •   @lapetitehaypleypaige Instagram Account (11,700 followers)

            •   @blushbyhayleypaige Instagram Account (204,000 followers)

            •   @hayleypaigeoccasions Instagram Account (108,000 followers)

            •   @holymatrimoji Instagram Account (4,499 followers)

            •   @jim_hjelm (Jim Hjelm by Hayley Paige) (48,500 followers)

      88.       JLM has business Facebook accounts for “Hayley Paige Bridal,” “Blush

by Hayley Paige,” “Hayley Paige Occasions,” “La Petite Hayley Paige,” and “Holy

Matrimoji.” JLM also has its own “Hayley Paige Bridal” YouTube Channel

(collectively, “JLM Brand Social Media Accounts”). See Exhibits 35-39. JLM also has

a corporate Pinterest page for the Hayley Paige brands. See Exhibit 42. And JLM’s

main corporate Instagram account is @jlm_couture. See Exhibit 43.

      89.       I recall discussing social media with JLM prior to their widespread

adoption and I encouraged JLM to create brand Instagram accounts for its collections.

I regularly had conversations with Elyse Gilreath, JLM’s Sales Director for JLM’s

Hayley Paige and Blush by Hayley Paige collections, about JLM needing to open

brand-oriented accounts. I also suggested that JLM should hire a social media

manager to handle JLM’s social media efforts. JLM ultimately hired Elyse as a social

media manager.

      90.       On March 23, 2016, Elyse specifically asked Lisa Radwinski, JLM’s

sales assistant, to assist in setting up a brand Instagram account for Blush by Hayley



                                       44
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 45 of 61




Paige. Exhibit 34. Elyse also repeatedly asked and encouraged Mr. Murphy to open a

Hayley Paige brand-focused Instagram account just as they had done for Facebook,

to which Mr. Murphy consistently declined. On other occasions, I also suggested that

JLM create a Hayley Paige Bridal Instagram, like they had done for Facebook.

      91.    The JLM Brand Instagram Accounts are traditional brand Instagram

accounts and are dedicated exclusively to bridal-related content. None of the JLM

Brand Instagram Accounts have been verified by Instagram, except for JLM’s main

Instagram account @jlm_couture. Even so, JLM’s @jlm_couture account was not

verified as a “Public Figure.” The content in the JLM Brand Instagram Accounts is

starkly different from that of my Personal Instagram. Instead of personal and un-

touched photographs, the JLM Brand Instagram Accounts are made up primarily of

formal JLM-created Lookbook and ad campaign content.

      92.    In stark contrast to the first three posts on my Personal Instagram, the

first three posts on JLM’s @blushbyhayleypaige Instagram on April 11, 2016, were

Lookbook images of bridal dresses from the Blush by Hayley Paige collection:




Exhibit 35 at 4.




                                     45
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 46 of 61




      93.    JLM’s @blushbyhayleypaige Instagram was dedicated to bridal. Below

is a representative set of posts from 2017 to the @blushbyhayleypaige Instagram.




Exhibit 35 at 3.

      94.    JLM’s @lapetitehaypleypaige Instagram was also dedicated to bridal-

related content, with few, if any, exceptions. And like JLM’s @blushbyhayleypaige

account the first three posts from October 2017, were bridal-related images.




Exhibit 36 at 4.

                                     46
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 47 of 61




      95.    The @lapetitehaypleypaige Instagram was also dedicated to bridal (e.g.,

flower girl dresses). Below is a representative set of posts from 2017 to the

@lapetitehaypleypa Instagram.




Exhibit 36 at 3.

      96.    The @hayleypaigeoccasions Instagram was also dedicated to bridal

content (e.g., the Hayley Paige Occasions collection). Again, JLM’s first three posts

on August 12-14, 2014 were exclusively bridal-related and characteristic of a brand

Instagram page.




Exhibit 37 at 4.

                                      47
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 48 of 61




      97.    Below is a representative set of JLM’s posts in 2017 to the

@blushbyhayleypaige Instagram.




Exhibit 37 at 3.

      98.    JLM’s @holymatrimoji Instagram is related to the JLM-owned

Holymatrimoji      App.   Like   JLM’s   other   business   Instagram   accounts,   the

@holymatrimoji Instagram account is clearly a business account dedicated

exclusively to app-related content. Below are exemplary posts from the

@holymatrimoji account in 2017.




Exhibit 38 at 2.

                                         48
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 49 of 61




      99.    JLM’s @jim_hjelm Instagram was also dedicated exclusively to bridal

(e.g., the Jim Hjelm by Hayley Paige collection). Again, JLM’s first three posts on

November 20-21, 2013 are exclusively bridal-related and characteristic of a brand

Instagram page.




Exhibit 39 at 4.

      100.   Below is a representative set of JLM’s posts in 2017 to the @jim_hjelm

Instagram.




Exhibit 39 at 3.


                                     49
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 50 of 61




      101.    Contrary to JLM’s claim, the @jlm_couture Instagram Account has

always been JLM’s “main” Instagram Account, and is linked in JLM’s PR email

signature blocks. As shown below, even JLM’s @jlm_couture is clearly a corporate

account dedicated exclusively to bridal.




Exhibit 43.

      102.    Also telling, is the fact that each of the JLM-HP Brand Instagram

Accounts have a brand-related JLM profile photo while my Personal Instagram

profile photo has always been a picture of me.




Exhibit 40.

      103.    Anyone reviewing the content of the JLM Brand Instagram Accounts

will instantly realize that they are business, not personal, Instagram accounts. JLM


                                      50
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 51 of 61




almost exclusively used JLM-generated content (touched-up Lookbook and ad

campaign content) for its JLM Instagram Accounts, which JLM also made available

to the public on its website. JLM also encouraged bridal stores to use and disseminate

this same content in their marketing efforts. While useful for stores and ad

campaigns, this “perfect” ad-type content is part of the reason why the JLM

Instagram Accounts have 1/10th of the following that my Personal Instagram has.

While beautiful, this content lacks any semblance of a personal connection and is not

conducive to large account growth.

      104.   JLM also has a Hayley Paige brand Pinterest page dedicated exclusively

to bridal. Anyone reviewing the page can tell it is a corporate account. Below are some

images from JLM’s Hayley Paige brand Pinterest account.




Exhibit 42 at 6.

      105.




                                      51
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 52 of 61




Exhibit 55 to Murphy Decl.

                                                   . Based on my understanding, the

majority of JLM’s annual social media expenditures were not on my Personal

Instagram. Instead, JLM devoted a large portion of its expenditures into the JLM

brand accounts that were not growing as quickly or gaining the visibility that my

Personal Instagram was. I also understand that to the extent JLM did expend any

resources “boosting” posts on my Personal Instagram, that would have only occurred

during the brief two-year window between 2017 and 2019 when I provided JLM

access to my Personal Instagram. It is my understanding that all other expenditures

made by JLM were on Facebook ads and promotion for the JLM Brand Instagram

Accounts.

      106.   After entry of the TRO and without my consent, JLM took control of my

Personal Instagram and had the verification changed to “Clothing (Brand)” and

changed my bio to state “House of Hayley Paige.” This is the first time in eight years

that my Personal Instagram has been characterized as a “brand.”




Exhibit 5 (Image dated January 5, 2021).



                                      52
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 53 of 61




      107.   JLM’s contention that I only recently changed the bio description in my

Personal Instagram to “Personal & Creative” is false. I regularly changed my

Personal Instagram bio. In early 2019, my Personal Instagram bio said, “Personal &

Creative.” JLM never raised any issue with the various bio designations on my

Personal Instagram prior to this lawsuit.




Exhibit 5 (Image dated February 22, 2020).

V.    JLM’S DAMAGE TO MY PERSONAL ACCOUNTS

      108.   I regularly refer to online resources that track social media statistics

and analytics to better understand my Personal Instagram metrics. One of the

sources I regularly refer to is Social Blade (https://socialblade.com/).

      109.   Since entry of the TRO and since JLM took total control, my Personal

Instagram metrics, as shown on Social Blade, have begun to suffer negative and

detrimental changes. For example, since JLM took over, my Personal Instagram has

lost almost 20,000 followers.




                                        53
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 54 of 61




Exhibit 41.

      110.     This is the steepest decline in followers my Personal Instagram has ever

experienced.

      111.     While a 20,000 loss of followers may not seem catastrophic given the

volume of followers that remain, the decline appears to be continuing at a pace of

about 500-1,000 followers per day. Exhibit 41. If this trend continues, the cumulative

impact on my Personal Instagram will be significant and create a devaluing trend to

my account.

      112.     I understand that JLM is taking the position that the rapid loss of

followers on my Personal Instagram is due to a statement that I released on my

podcast Instagram account (@allthatglittersonthegram). I adamantly disagree. After



                                       54
    Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 55 of 61




entry of the TRO, JLM took control of my Personal Instagram account and continued

posting without disclosing to my followers what had happened or that I was no longer

the one posting to the account. I have always valued honesty and authenticity and it

was unfair for JLM to mislead my followers and others in the industry into believing

that I was still posting or otherwise associated with my Personal Instagram or JLM.

To correct any confusion, I released a statement on my podcast Instagram account

informing my followers of the TRO and that JLM had taken over my Personal

Instagram and that I was no longer the one posting or responding to direct messages.

It is apparent from the direct messages and comments on my Personal Instagram

above, that my followers were outraged not because I told them to be, but because

JLM had misled them. JLM continued posting on my Personal Instagram without

informing my followers that I was no longer associated with the account.

      113.   As evidenced by the follower comments and metrics, JLM’s continued

exercise of control over my Personal Instagram is causing severe damage to and

devaluing my Personal Instagram. Unless my Personal Instagram is immediately

returned to my control, I have no doubt its value and followers will continue to

diminish. If JLM continues to exercise control and treat my Personal Instagram as a

business account, which it is not, I have no doubt it will diminish to 1/10th of its

value—on par with all of the JLM-HP Brand Instagram Accounts.

      114.   Considering all the above, I ask for the return of my Personal Accounts

that I, like millions of people around the world, created on my own accord and poured

my love, life, and laughter into for years. My Personal Accounts gave my voice a



                                      55
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 56 of 61




platform and brought me, and many others, so much joy. I enjoyed using my platform

to share my bridal creations during my time with JLM, but that time has come to an

end. I ask now that JLM return what is, and always has been, mine.

      115.   To aid the Court and those reading this declaration, I have included a

description of each of the exhibits that I cited above in the attached Appendix A,

which is incorporated by reference.

      116.   I hereby declare under penalty of perjury under the laws of the United

States of America that the foregoing is true and correct, and that all statements made

of my own knowledge are true and that all statements made on information and belief

are believed to be true. I understand that willful false statements are punishable by

fine or imprisonment or both. See 18 U.S.C. § 1001.



Date: January 12, 2021                 Respectfully submitted,




                                       ___________________________________
                                       Hayley Paige Gutman




                                      56
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 57 of 61




                                   APPENDIX A

      1.     Attached as Exhibit 1 is a true and correct copy of a compilation of

nearly 300 posts from my Personal Instagram account from April 6, 2012 to December

11, 2020.

      2.     Attached as Exhibit 2 is a true and correct copy of a compilation of

about 100 of some very personal posts to my Personal Instagram account from April 6,

2012 to November 1, 2020.

      3.     Attached as Exhibit 3 is a true and correct copy of various “bake-off”

stories that I posted on my Personal Instagram, which are dated August 19, 2018,

August 10, 2019, October 28, 2018, July 21, 2019, and March 11, 2019.

      4.     Attached as Exhibit 4 is a true and correct copy of screenshots from my

Personal Instagram dated November 27, 2018 and July 31, 2019, showing that my

account was verified as a “Public Figure.”

      5.     Attached as Exhibit 5 is a true and correct copy of screenshots from my

Personal Instagram dated February 22, 2020 and January 5, 2021, showing that my

bio description was recently changed from “Personal&Creative” to “House of Hayley

Paige.”

      6.     Attached as Exhibit 6 is a true and correct copy of screenshots of some

very personal Direct Messages that I received on my Personal Instagram.

      7.     Attached as Exhibit 7 is a true and correct copy of a compilation of the

most popular posts on my Personal Instagram.
    Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 58 of 61




      8.     Attached as Exhibit 8 is a true and correct copy of a compilation of

nearly 300 posts, including posts of third-party content, from my Personal Instagram

account with dates and descriptions of the posts.

      9.     Attached as Exhibit 9 is a true and correct copy of a compilation of

exemplary    pins    on    my    Pinterest    account,   which    is   available   at

https://www.pinterest.com/misshayleypaige/.

      10.    Attached as Exhibit 10 is a true and correct copy of the posts to my

TikTok account, which is available at https://www.tiktok.com/@misshayleypaige.

      11.    Attached as Exhibit 11 is a true and correct copy of my 2011

Employment Agreement with JLM dated July 13, 2011.

      12.    Attached as Exhibit 12 is a true and correct copy of my 2014

Employment Agreement with JLM dated August 1, 2014.

      13.    Attached as Exhibit 13 is a true and correct copy of the 2019 contract

extension that I received from JLM on February 12, 2019.

      14.    Attached as Exhibit 14 is a true and correct copy of the 2019 Proposal

that I received from Mr. Murphy on or about July 2019 during negotiations over a

new employment contract.

      15.    Attached as Exhibit 15 is a true and correct copy of an email that I sent

to Mr. Murphy on July 13, 2019, regarding “JLM-HP Contract.”

      16.    Attached as Exhibit 16 is a true and correct copy of an email that I sent

to Mr. Murphy on September 13, 2019, and an email that I received back from Mr.

Murphy on September 15, 2019, regarding “Contract Updates.”



                                      58
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 59 of 61




      17.    Attached as Exhibit 17 is a true and correct copy of an email that I

received from Mr. Murphy on June 2, 2020, and a response that I sent to Mr. Murphy

on June 3, 2020, regarding “Contract Discussions.”

      18.    Attached as Exhibit 18 is a true and correct copy of the letter that I

received from JLM’s counsel on October 12, 2020.

      19.    Attached as Exhibit 19 is a true and correct copy of an email chain that

I received on December 15, 2020, regarding “Complaint about wedding dress.”

      20.    Attached as Exhibit 20 is a true and correct copy of an email chain that

I received on September 20, 2016, regarding “In love with the video.”

      21.    Attached as Exhibit 21 is a true and correct copy of a screenshot of my

email inbox with notifications that I receive from Instagram when there is a new login

to my Personal Instagram account.

      22.    Attached as Exhibit 22 is a true and correct copy of an email that I sent

to Lisa Radwinski dated February 27, 2017, regarding “Insta Messages.”

      23.    Attached as Exhibit 23 is a true and correct copy of an email that I

received from Danielle O’Brien on March 23, 2017, regarding “Why Pinterest is your

new BFF!”

      24.    Attached as Exhibit 24 is a true and correct copy of an email chain that

Mr. Murphy sent to me on January 25, 2017, regarding “HP Trunk Show Campaign.”

      25.    Attached as Exhibit 25 is a true and correct copy of an email chain that

I was copied on dated December 15, 2020, regarding “Wrong Info!”




                                      59
    Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 60 of 61




      26.   Attached as Exhibit 26 is a true and correct copy of an email that I sent

to Brittany Noe and others on May 24, 2017, regarding “PINTEREST REVAMP.”

      27.   Attached as Exhibit 27 is a true and correct copy of an email chain that

Melissa Deane sent to me on September 20, 2016, regarding “In love with the video.”

      28.   Attached as Exhibit 28 is a true and correct copy of an email that I

received from Brittany Noe on November 16, 2017, regarding “PR Meeting Recap.”

      29.   Attached as Exhibit 29 is a true and correct copy of a text that I received

from Lana Gryazeva on August 25, 2020.

      30.   Attached as Exhibit 30 is a true and correct copy of an email chain that

I am included on dated January 17, 2017, regarding “Blush Ad Campaign – Live.”

      31.   Attached as Exhibit 31 is a true and correct copy of an email that I

received from Lana Gryazeva on October 3, 2016, regarding “Social Media

Assignments for JLM Press Show.”

      32.   Attached as Exhibit 32 is a true and correct copy of screenshots from

Direct Messages that I received from my followers on my @allthatglittersonthegram

Instagram account.

      33.   Attached as Exhibit 33 is a true and correct copy of a compilation of

screenshots of comments that my followers made on my Personal Instagram account

following entry of the TRO and after JLM took control of my account.

      34.   Attached as Exhibit 34 is a true and correct copy of an email that I

received from Elyse Gilreath on March 23, 2016, regarding “Blush Instagram.”




                                      60
     Case 1:20-cv-10575-LTS-SLC Document 44 Filed 01/12/21 Page 61 of 61




      35.    Attached as Exhibit 35 is a true and correct copy of a compilation of

exemplary screenshots of the @blushbyhayleypaige Instagram account.

      36.    Attached as Exhibit 36 is a true and correct copy of a compilation of

exemplary screenshots of the @lapetitehayleypaige Instagram account.

      37.    Attached as Exhibit 37 is a true and correct copy of a compilation of

exemplary screenshots of the @hayleypaigeoccasions Instagram account.

      38.    Attached as Exhibit 38 is a true and correct copy of a compilation of

exemplary screenshots of the @holymatrimoji Instagram account.

      39.    Attached as Exhibit 39 is a true and correct copy of a compilation of

exemplary screenshots of the @jim_hjelm Instagram account.

      40.    Attached as Exhibit 40 is a true and correct copy of the profile images

on   the    @blushbyhayleypaige,    @lapetitehayleypaige,    @hayleypaigeoccasions,

@jim_hjelm, and the @misshayleypaige Instagram Accounts.

      41.    Attached as Exhibit 40 is a true and correct copy of a PDF of the Social

Blade webpage for the @misshayleypaige Instagram Account, which is also available

at https://socialblade.com/instagram/user/misshayleypaige.

      42.    Attached as Exhibit 42 is a true and correct copy of a compilation of

exemplary pins on JLM’s corporate Pinterest account, which is available at

https://www.pinterest.com/hayleypaigejlm/pins/.

      43.    Attached as Exhibit 43 is a true and correct copy of a compilation of

exemplary posts on JLM’s main corporate Instagram account @jlm_coouture.




                                     61
